Case: 1:20-cv-02350 Document #: 19 Filed: 04/29/20 Page 1 of 3 PagelD #:82
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

James Smith, on behalf of himself and all others similarly situated, and on behalf of the Triad Manufacturing,
Inc. Employee Stock Ownership Plan

 

Plaintiff
ys. Case No.: 1:20-cv-02350
GreatBanc Trust Company, et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Rufus R. Harmon, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Class Action Complaint in the above entitled case.
That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 4/22/2020 at 8:45 AM, I served David Caito, Co-President of Triad Manufacturing, Inc. and Member of the Board of
Directors c/o A Registered Agent Solutions, Inc., Registered Agent of Triad Manufacturing, Inc. at 3225 - A Emerald Lane,
Jefferson City, Missouri 65109 with the Summons and Class Action Complaint by serving Shelby Braun, Agent, authorized to
accept service on behalf of Registered Agent Solutions, Inc.

Shelby Braun is described herein as:

Gender: Female Race/Skin: White Age:28 Weight: 110 Height: 5'4" Hair: Blonde Glasses: No

I declare under penalty of perjury that this information is true and correct,

493-20) Adu K. Hacn-o~

 

 

 

 

 

 

 

Executed On O| [z] Rufus K/Harmon
L Client Ref Number:14050-001
= . Job #: 1577221
|

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case: 1:20-cv-02350 Document #: 19 Filed: 04/29/20 Page 2 of 3 PagelD #:83

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
James Smith, on behalf of himself and all
others similarly situated, and on behalf of the
Triad Manufacturing, Inc. Employee Stock
Ownership Plan, :
: CASE NUMBER: 1:20-cv-02350
V. ASSIGNED JUDGE:
Honorable Ronald A. Guzman
GreatBanc Trust Company; the Board of
Directors of Triad Manufacturing, Inc.; David DESIGNATED .
Caito; Robert Hardie; and Michael MAGISTRATE JUDGE: Honorable Young B. Kim
McCormick;

TO: (Name and address of Defendant)

David Caito

c/o REGISTERED AGENT SOLUTIONS, INC.
3225 - A Emerald Lane

Jefferson City, MO 65109

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Carol V. Gilden

Cohen Milstein Sellers & Toll PLLC;
190 S. LaSalle St., Suite 1705,
Chicago, IL 60603

an answer to the complaint which is herewith served upon you, el days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

 

THOMAS G. BRUTON, CLERK

Gocenis Byesrrernee

April 17, 2020

 

(By) DEPUTY CLERK DATE

 
Case: 1:20-cv-02350 Document #: 19 Filed: 04/29/20 Page 3 of 3 PagelD #:84
AO 440 (Rev, 05/00) Summons in a Civil Action

 

RETURN OF SERVICE

 

Service of the Summons and complaint was made by me"

DATE

4eZQ- ZV

 

NAME OF SERVE ST TITLE
— as RK. dea most

 

Py ocess S¢rver

 

Check one box below to indicate appropriate method of service

 

& Served personally upon the defendant. Place where served:

ZaAaas- wage old Laue

 

 

De Hewson Cty , me,
{

Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and

discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

Returned unexecuted:

 

 

 

Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL

SERVICES

 

TOTAL

 

 

DECLARATION OF SERVER

 

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information

Date Signature of Server

Po. Bay 1794

Address of Server

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on Fags 2g te dean K oe

TeHevion Gt, , fu:
if

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.

 
